DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim objected to because of the following informalities: 
Claim 1, line 4 should read “...the gripping portion has, at least in 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 recites “a region adjacent to the first region has a second region having a surface roughness” in line 6 which renders the scope of the claim indefinite because it is unclear if “a region” and “a second region” are the same. For examination purposes, this limitation has been interpreted as “a second region adjacent to the first region having a surface roughness”. 
Additionally claim 1 recites the limitation “the regions” in line 9 which renders the scope of the claim indefinite because it is unclear which regions the limitation refers of the first region, region and second region recited in the claim. For examination purposes, “the regions” has been interpreted as “the first and second regions”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vezzu (US 20140172010 A1) and further in view of Mallina (US 3515139 A).
Regarding claims 1, 2, and 3, Vezzu discloses medical forceps (100, see Fig. 1-3) comprising: a pair of arms (120, 122); and a gripping portion (124) provided at a tip end of each arm (see Fig. 3), wherein the gripping portion has, at least in part thereof, a first region (140) having a first surface roughness (first region 140 has roughening features 142, see [0036] and Fig. 2), a region adjacent to the first region has a second region (132) having a surface roughness different from the first surface roughness (the surfaces 132 do not have the roughening features 142 therefore the roughness of the surfaces are different, see Fig. 2), wherein the first region is a gripping surface configured to contact a target treatment object (the first region 140 has roughening features 142 which enable grasping and peeling of tissue, see [0036] and Fig. 5) and wherein the first region has a rough surface (first region 140 has roughening features 142, see [0038] and Fig. 2).
	The language “configured to...sandwich a treatment target object” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Vezzu meets the structural limitations of the claim, and the first region is capable of sandwiching a treatment target object with another surface since the first region (140) is a surface capable of contacting and gripping a target object (see Fig. 5 and [0036]).
Vezzu fails to teach the second region has a mirror surface. 
Mallina, in the same field of art, teaches medical forceps (10, see Fig. 1) wherein the clamping surface has a mirror finish (i.e., a mirror surface) where the mirror finish frees the device from burrs or other irregularities resulting from the manufacturing process (col. 3, lines 4-10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second region (i.e., the clamping surface) of Vezzu to have a mirror surface as taught by Mallina since doing so would ensure the surface is free of burrs and other irregularities resulting from the manufacturing process.
Regarding the limitation “the medical forceps further have, between the first region and the second region, such a light-dark difference that a boundary between the regions is recognizable under illumination”, the boundary between the rough surface of the first region and the mirror surface of the second region as taught by Vezzu and Mallina would be recognizable under illumination since this is a property of forceps with first and second regions with different surfaces roughness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771